Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of DirectorsTubeMogul, Inc.: We consent to the incorporation by reference in the registration statement on Forms S-8 (No. 333-197499 and No. 333-203148) of TubeMogul, Inc. of our report dated March 10, 2016, with respect to the consolidated balance sheets of TubeMogul, Inc. and subsidiaries as of December31, 2015 and 2014, and the related consolidated statements of operations, comprehensive loss, stockholders’ equity and cash flows for each of the years in the three-year period ended December31, 2015, which report appears in the December31, 2015 annual report on Form 10-K of TubeMogul, Inc. /s/ KPMG LLP
